By the Court.

The question brought before us in this action is whether Gibbs Sibley is, upon the facts shown, an inhabitant of the first parish in the town of Sutton. And we are decidedly of opinion that he is not. The congregational society, created by the statute of 1794, is to every intent *a parish. The persons named in the act, together with their estates, are set off from the rest of the inhabitants and territory of the town, and erected into a corporation well known in this commonwealth by the name of a poll parish. In the language of the declaration of rights prefixed to the constitution, and of our laws, the terms parish and religious society have the same meaning and effect. Let the demandants be called.
Demandants nonsuit.